Order filed, May 8, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00082-CV
                                 ____________

    LOVE & JOY SERVICES, LLC, LOVERS ESTATE, LLC, Appellant

                                         V.

  UNITY NATIONAL BANK, JC WORRELL'S INSURANCE AGANCY
    A/K/A J. CEASER'S FARMERS INSURANCE AGANCY JOSE
  RODRIGUEZ D/B/A A&A CONSTRUCTION MANAGEMENT CORP,
              AND WATERSTONE LSP, LLC, Appellee


                    On Appeal from the 80th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-79109


                                     ORDER

      The reporter’s record in this case was due May 2, 2019. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Jenine Redden, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.


                                  PER CURIAM